THIS AGREEMENT made this 22 day of July, 2013.

 

B E T W E E N:

 

Brazo River Technologies, LLC

(hereinafter referred to as the "Vendor")

 

OF THE FIRST PART

 

- and -

 

Myriad Interative Media Inc

(hereinafter referred to as the "Purchaser")

 

OF THE SECOND PART.

 

WHEREAS the Vendor carries on a web marketing business under the trade name
"Brazo River Technologies." located at 6615 Sondra Drive, Dallas Texas (the
"Business");

 

AND WHEREAS the Vendor has agreed to sell and the Purchaser has agreed to
purchase certain of the assets of the Business upon such terms and conditions as
hereinafter set out;

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
hereto and the covenants hereinafter contained and other good and valuable
consideration (the sufficiency and receipt of which is hereby acknowledged by
all parties), the parties hereto agree as follows:

 

ARTICLE I – RECITALS

 

1.01 The recitals hereto are true and correct.

 

ARTICLE II – DEFINITIONS

 

2.01 In this Agreement, unless the context otherwise requires, the following
terms shall have the following meaning:

 

(a) "Agreement" means this agreement and any schedules and attachments to this
agreement, and the words "herein", "hereof", "hereunder", and any similar words
or expressions shall mean this Agreement;

 

(b) "Asset Purchase Price" means the aggregate purchase price set forth in
paragraph 4.01 hereof subject to adjustment as provided for in paragraph 4.03
hereof;

 

 

 

(c) "Business" means the business of the Vendor described in the recitals hereto
and carried out at the Leasehold Premises;

 

(d) "Closing Date" means the 1 day of October, 2012 or such other date as may be
mutually agreed upon in writing by the parties hereto;

 

(e) "Equipment" means all equipment, leasehold improvements, furnishings and
accessories of all kinds used in connection with the Business, including,
without limiting the generality of the foregoing, those listed in Schedule "A"
attached hereto;

 

(f) "Goodwill" means the goodwill of the Business, together with the exclusive
right of the Purchaser to represent itself as carrying on the Business in
continuation of and in succession to the Vendor;

 

(g) "Inventory" means all useable inventories of food products and other stock
in trade owned by the Vendor and acquired for the purpose of the Business but
not yet consumed as of the Closing Date;

 

(h) "Leasehold Premises" means those premises occupied by the Vendor municipally
known as Unit No. *, * Street, Dallas, Texas and "Lease" means the lease for the
Leasehold Premises, dated the * day of *, 20** between * as Landlord and * as
Tenant;

 

(i) "Purchased Assets" means the aggregate of assets described in paragraph 3.01
hereof; and

 

(j) "Time of Closing" means the hour of 3:00 o'clock in the afternoon on the
Closing Date.

 

2.02 The insertion of headings in this Agreement are for convenience of
reference only and shall not affect the construction or interpretation hereof.

 

2.03 In this Agreement, where the context requires, words importing the singular
include the plural and vice versa and words importing gender include the
masculine, feminine and neuter genders.

 

2.04 This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

2.05 All dollar amounts referred to in this Agreement are in Canadian funds.

 

ARTICLE III - PURCHASED ASSETS

 

3.01 Subject to the terms and conditions of this Agreement, the Vendor agrees to
sell to the Purchaser and the Purchaser agrees to purchase from the Vendor all
of the following assets:

2

 

 

(a) 100% Ownership Rights to The MyMobilePoints Application

 

ARTICLE IV - ASSET PURCHASE PRICE

 

4.01 The aggregate purchase price for the Purchased Assets is the sum of 7.5
Million Shares of the Purchaser’s previously authorized but issued common stock.

 

4.02 The Asset Purchase Price shall be payable by the Purchaser to the Vendor as
follows:

 

(a) a certificate in the sum of SEVEN MILLION FIVE HUNDRED THOUSAND (7,500,000)
Shares, made payable to Brazo River Technologies, LLC, shall be submitted at the
time of closing this Agreement.

 

(b) a further ONE MILLION SHARES (1,000,000) Shares, made payable to Ticker
Logix, Inc. for advisory services shall also be paid on the closing of this
agreement.

 

4.03 The Vendor and the Purchaser hereby agree that the Purchase Price is
allocated among the Purchased Assets as follows:

 

(a) 100% Ownership Rights to The MyMobiPoints Application:

 

(i) Source Code Delivery 7,000,000

(ii) MyMobiPoints Domain 500,000

3

 

 

ARTICLE V - CLOSING

 

5.01 The sale and purchase of the Purchased Assets provided for in this
Agreement shall be formally closed at a place to be mutually agreed upon by the
parties’ solicitors at the Time of Closing or such other time mutually agreed
upon by the parties hereto.

 

ARTICLE VI - REPRESENTATIONS AND WARRANTIES

 

6.01 The Vendor represents and warrants to the Purchaser and acknowledges, that
the Purchaser is relying on such representations and warranties as follows:

 

(a) the Vendor is a resident of Canada within the meaning of Section 116 of the
Income Tax Act (Canada);

 

(b) the Purchased Assets are owned by the Vendor as the beneficial owner thereof
and, as at the Time of Closing, the Vendor shall have good and marketable title
thereto free and clear of any mortgages, liens, charges, pledges, claims or
encumbrances of any nature and kind whatsoever;

 

(c) that no person or legal entity other than the Purchaser has any agreement or
option, right or privilege (whether by law, pre-emptive or contractual) capable
of becoming an agreement for the purchase of the Purchased Assets;

 

(d) there are no actions, suits or proceedings pending or threatened against or
affecting the Vendor in law or in equity, before any federal, provincial,
municipal or other government department, commission, board, agency or
instrumentality, domestic or foreign, regarding title to or any claim for an
interest in the Purchased Assets;

 

(e) the Vendor holds all proper licenses, permits and authorities as may be
required by any government or software licensing authority having jurisdiction
there over to carry on the Business and all such licenses, permits and
authorities are in good standing and undisputed;

 

(f) that the directors will not own, operate, finance, be a partner, director or
officer or have any interest, either directly or indirectly, in any similar type
of business to that of the Business for a period of five (5) years from the
Closing Date;

 

(g) the Vendor will carry on the Business in the ordinary course and in a good
and reputable manner until the Closing Date;

 

(h) the Vendor does not have any information or knowledge of any facts relating
to the Purchased Assets of the Business which if known to the Purchaser might
reasonably be expected to deter the Purchaser from completing the transaction
herein contemplated;

4

 

 

(i) that all taxes and other government levies in connection with every aspect
of the Business have been or shall be fully paid up to the Closing Date.

 

6.02 The Purchaser represents and warrants to the Vendor, and acknowledges that
the Vendor is relying on such representation and warranty as follows:

 

(a) that the Purchaser is a non-Canadian within the meaning of the Investment
Canada Act.

 

6.03 Unless waived in accordance with the provisions of this Agreement, the
parties hereto agree that notwithstanding the Closing of this transaction of
purchase and sale of the Purchased Assets contemplated herein, the
representations and warranties contained in this Agreement shall survive
Closing.

 

ARTICLE VII - CONDITIONS ON CLOSING

 

7.01 The Purchaser shall not be obliged to complete the transaction herein
provided for unless, at the Time of Closing, each of the following conditions
shall have been satisfied, it being understood that the said conditions are
included for the exclusive benefit of the Purchaser and may be waived by the
Purchaser in whole or in part, in writing at any time; and the Vendor shall use
his best efforts to ensure that such conditions are fulfilled on or before the
Time of Closing:

 

(a) the representations and warranties set forth in paragraph 6.01 shall be true
and correct in all material respects at the Time of Closing as if such
representations and warranties were made at the Time of Closing and a
certificate, duly executed by the Vendor, evidencing same shall have been
delivered to the Purchaser on closing;

 

(b) all of the terms, covenants and agreements set forth in this Agreement to be
complied with or performed by the Vendor on or before the Time of Closing shall
have been complied with or performed by the Vendor on or before the Time of
Closing;

 

(c) the Vendor shall deliver to the Purchaser possession of the Purchased
Assets;

 

(d) the Vendor shall deliver to the Purchaser a duly executed Bill of Sale and
such other assignments or title documents necessary to properly sell, transfer,
assign and convey the Purchased Assets to the Purchaser;

 

(e) the purchase and sale of the Purchased Assets shall be made in compliance
with the Retail Sales Tax Act of Ontario and the Vendor shall deliver to the
Purchaser a certificate from the Ministry of Finance pursuant to Section 6 of
said Act;

5

 

 

(f) the Vendor shall deliver to the Purchaser duly executed and proper
assignments of all transferable licenses, permits and authorities necessary for
the Purchaser to operate the Business after the Time of Closing, including
without limiting the generality of the foregoing, an assignment of the existing
telephone number;

 

(g) the Vendor shall deliver to the Purchaser such other documents, materials,
or assurances necessary to give effect to the transactions contemplated by the
terms of this Agreement;

 

(h) the Vendor shall deliver to the Purchaser a Non-Competition Covenant
agreeing not to compete, either directly or indirectly, in any capacity
whatsoever, whether as owner, operator, financier, partner, director or officer,
with the Business, and not to have any interest, either directly or indirectly,
in any business that is similar to or in competition with the Business, for a
period of five (5) years from the Closing , such Non-Competition Covenant to be
in a form reasonably acceptable to the solicitor for the Purchaser;

 

(i) the Vendor shall deliver to the Purchaser an indemnity duly executed by the
Vendor with respect to any loss suffered by the Purchaser as a result of any
breach of any representation, warranty or covenant contained in this Agreement
on the part of the Vendor, such indemnity to be in a form reasonably acceptable
to the solicitor for the Purchaser.

 

7.02 The Vendor shall not be obliged to complete the transaction herein provided
forum less, at the Time of Closing, each of the following conditions shall have
been satisfied, it being understood that the said conditions are included for
the exclusive benefit of the Vendor and may be waived by the Vendor in whole or
in part, in writing at any time; and the Purchaser shall use his best efforts to
ensure that such conditions are fulfilled on or before the Time of Closing:

 

(a) the representations and warranties set forth in paragraph 6.02 shall be true
and correct in all material respect at the Time of Closing as if such
representations and warranties were made at the Time of Closing and a
certificate duly executed by the Purchaser, evidencing same shall have been
delivered to the Vendor on Closing;

 

(b) all the terms, covenants and agreements set forth in this Agreement to be
complied with or performed by the Purchaser on or before the Time of Closing
shall have been complied with or performed by the Purchaser on or before the
Time of Closing; and

 

(b) the Purchaser shall deliver to the Vendor such other documents, materials,
or assurances as the Vendor may reasonably request in order to give effect to
the transactions contemplated by the terms of this Agreement.

6

 

 

ARTICLE VIII - CONDITIONS AND FURTHER ASSURANCES

 

8.01 At any time and from time after the Time of Closing, the Vendor will, at
the Purchaser's request and expense, execute and deliver to the Purchaser such
further instruments of title and perform all acts reasonably necessary in order
to vest and affirm in the Purchaser title to the Purchased Assets.

 

8.02 The Vendor and the Purchaser agree to execute and file a joint election
pursuant to section 167(1) of the Excise Tax Act in order that the Purchased
Assets may be purchased by the Purchaser hereunder with no GST payable on
closing.

 

8.03 The Vendor shall provide, at no cost whatsoever, full and dedicated
training to the Purchaser (or its principals) concerning all aspects of the
Business, including without limitation the introduction of the Purchaser to all
of the Vendor's suppliers, for a period of one (1) month, prior to and after the
Closing Date, during normal business hours.

 

8.04 This Agreement is conditional, for a period of ten (10) days from
acceptance herein, upon the Purchaser reviewing the source code and satisfying
itself as to all the authenticity of the applications development. In the event
that the Purchaser, in its absolute and unfettered discretion, is not completely
satisfied with the coding in the said application (within such 10 day period) it
shall have the right to declare this Agreement null and void and thereafter all
deposit money shall immediately be returned to the Purchaser in full, without
interest or deduction.

 

8.05 This Agreement is conditional, for a period of ten (10) days from
acceptance herein, upon the Purchaser conducting its due diligence and
inspection of the source code and being satisfied with the scalability of the
application. The Vendor covenants to give the Purchaser and/or its
representatives access to review certain pieces of the source code, service
contract agreements, web development statements, etc. during said ten (10) day
period so as to allow the Purchaser to conduct its due diligence. This condition
is being inserted for the sole benefit of the Purchaser. In the event that the
Purchaser does not waive said condition, in writing, within the aforementioned
time period, this Agreement shall be null and void and thereafter all deposit
monies shall immediately be returned to the Purchaser, in full, without interest
or deduction.

 

ARTICLE IX – NOTICE

 

9.01 Any notice to be given under or pursuant to the provisions of this
Agreement or in any way concerning the same shall be sufficiently given if
reduced to writing and personally delivered or mailed by prepaid registered mail
addressed to:

 

If to the Purchaser at:

7 Ingram Drive Suite 128 Toronto, Ontario Canada

 

If to the Vendor at:

6615 Sondra Drive, Dallas Texas

 

7

 

 

or at such other address as any of the parties hereto may hereafter designate by
notice given in the manner herein provided, and such notice shall be deemed to
have been received when delivered, or if mailed, three (3) days after mailing
(excluding Saturdays, Sundays and legal holidays); provided that in the event of
postal disruption of any nature or kind whatsoever, any notice required to be
given under this Agreement shall be personally delivered to either party hereto
at the address specified above.

 

ARTICLE X - ENTIRE AGREEMENT

 

10.01 This Agreement constitutes the entire Agreement between the parties hereto
pertaining to the subject matter hereof and supersedes all prior contracts,
agreements and undertakings of the parties in connection herewith. No
modifications or alterations to this Agreement shall be binding unless executed
in writing by the parties hereto. No waiver of any provision of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall a waiver constitute a continuing waiver
unless expressly stated to be so.

 

ARTICLE XI - TIME

 

11.01 Time shall be of the essence in this Agreement and every part hereof.

 

ARTICLE XII - SUCCESSORS AND ASSIGNS

 

12.01 This Agreement shall ensure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, legal
representatives, successors and assigns, as the case may be.

 

ARTICLE XIII - PROFESSIONAL FEES

 

13.01 Each of the parties hereto shall be responsible and liable for any of
their own legal, accounting or other professional fees and disbursements
incurred in connection with the preparation of and transactions arising out of
this Agreement.

 

ARTICLE XIV - SCHEDULE

 

14.01 The following Schedules shall form part of and be incorporated into this
Agreement:

 

Schedule "A" Asset List

 

IN WITNESS WHEREOF the Vendor and the Purchaser have hereunto executed this
Agreement under seal.

 

This undersigned consent to all the provisions in this Agreement, signed this 23
day of July, 2013.

 

 

Derek Ivany Jeffrey Linder Myriad Interactive Media Inc.

Brazo River Technologies, LLC.

 

/s/ Derek Ivany /s/ Jeffrey Linder Signature Signature

 

This undersigned consent to all the provisions in this Agreement, signed this 23
day of July, 2013.

 

Derek Ivany Jeffrey Linder Myriad Interactive Media Inc.

Brazo River Technologies, LLC.

 

/s/ Derek Ivany /s/ Jeffrey Linder Signature Signature

 

8

 



